Exhibit 10.13
AMENDED AND RESTATED SECURITY AGREEMENT (LICENSING)
     THIS AMENDED AND RESTATED SECURITY AGREEMENT (LICENSING), dated as of
March 31, 2009 (this “Agreement”), is entered into by FRANKLIN CREDIT MANAGEMENT
CORPORATION, a Delaware corporation (“FCMC”), in favor of The Huntington
National Bank, acting hereunder as contractual representative pursuant to the
Credit Agreement (as defined below) for Lenders (as defined below)
(“Huntington”, acting as such contractual representative and any successor or
successors to Huntington acting in such capacity, being referred to as
“Administrative Agent”).
W i t n e s s e t h:
     WHEREAS, FCMC and Franklin Credit Holding Corporation (“Holding”) as
borrowers, the financial institutions party thereto as Lenders, and The
Huntington National Bank as Administrative Agent and Issuing Bank (Huntington,
in its individual capacity and as Issuing Bank, and such other financial
institutions being hereafter referred to collectively as “Lenders” and
individually as "Lender”), have entered into a certain Amended and Restated
Credit Agreement (Licensing), dated as of March 31, 2009 (as amended,
supplemented, modified or restated from time to time, the “Credit Agreement”),
pursuant to which Huntington and the other Lenders have agreed to make certain
advances and other financial accommodations to and for the benefit of FCMC and
Holding, upon the terms and subject to the conditions set forth in the Credit
Agreement (Administrative Agent and Lenders, together with affiliates of
Lenders, being referred to collectively as the “Secured Creditors” and
individually as a “Secured Creditor”);
     WHEREAS, this Agreement shall amend and restate one or more existing
security agreements executed by FCMC in favor of Huntington, in their entirety
as of the date hereof on the terms and subject to the conditions set forth
herein, (ii) this Agreement shall not constitute a novation of the obligations
and liabilities existing under such existing security agreements or evidence
payment of all or any of such obligations and liabilities secured thereby, and
(iii) from and after the date hereof, such existing security agreements shall be
of no further force or effect, except to secure the Secured Obligations (as
defined below) incurred, the representations and warranties made, and the
actions and omissions performed or required to be performed, thereunder prior to
the date hereof;
     WHEREAS, the Credit Agreement, security agreement, term loan and security
agreement, loan agreement, credit agreement, forbearance agreement, mortgage or
deed of trust, promissory note, security agreement, certificate, letter of
credit reimbursement agreement, pledge agreement, control agreement, joinder
agreement, counterpart signature page, assignment, guaranty agreement, banking
services agreement, hedging agreement, cash management agreement, consent
agreement, collateral agreement, amendment, modification agreement, instrument
and financing statements and other loan documents (as any of the same may be
amended, restated, supplemented, modified or replaced from time to time)
executed or delivered from time to time to any Lender by FCMC, Holding, or
Thomas J. Axon (“Axon”) as a guarantor, are collectively referred to as the
“Credit Documents”);
     WHEREAS, pursuant to the respective Credit Documents, Lenders have agreed
subject to certain conditions precedent, to make and/or maintain loans and other
financial accommodations to FCMC and Holding from time to time; and
     WHEREAS, the Secured Creditors have required as a condition, among others,
of extending credit to any FCMC and Holding or of renewing, extending, or
forbearing from demanding immediate payment of extensions of credit to FCMC and
Holding, that FCMC enter into this Agreement.
     NOW THEREFORE, in consideration of the promises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, FCMC hereby agrees with the Secured Creditors as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I Defined Terms
     Section 1.1 Definitions
     (a) Terms used herein that are defined in the UCC have the meanings given
to them in the UCC, including the following terms (which are capitalized
herein):
     “Account Debtor”, “Accounts”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Commodity Intermediary”, “Deposit Account”, “Documents”,
“Entitlement Holder”, “Entitlement Order”, “Equipment”, “Financial Asset”,
“General Intangibles”, “Instruments”, “Inventory”, “Investment Property”,
“Letter-of-Credit Right”, “Proceeds”, “Securities Account”, “Securities
Intermediary”, “Security, “Security Entitlement”.
     (b) The following terms shall have the following meanings:
     “Additional Pledged Collateral” means all shares of, partnership interests
in (whether limited or general), trust certificates of, and limited liability
company interests in, all securities convertible into, and warrants, options and
other rights to purchase or otherwise acquire, stock of or interests in, either
(i) any Person that, after the date of this Agreement, as a result of any
occurrence, becomes a direct Subsidiary of FCMC or (ii) any issuer of Pledged
Stock, any Partnership or any LLC that is acquired by FCMC after the date
hereof; all certificates or other instruments representing any of the foregoing;
all Security Entitlements of FCMC in respect of any of the foregoing; all
additional indebtedness from time to time owed to FCMC by any obligor on the
Pledged Notes and the instruments evidencing such indebtedness; and all
interest, cash, instruments and other property or Proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any of the foregoing. Additional Pledged Collateral may be General Intangibles
or Investment Property.
     “Agreement” means this Agreement.
     “Approved Deposit Account” means any present or future Deposit Account of
FCMC that (i) is maintained with Huntington (or any affiliate thereof) or
(ii) is subject to an effective Deposit Account Control Agreement in favor of
the Administrative Agent and maintained with a Deposit Account Bank. “Approved
Deposit Account” includes all monies on deposit in a Deposit Account and all
certificates and instruments, if any, representing or evidencing such Deposit
Account.
     “Approved Securities Intermediary” means a Securities Intermediary or
Commodity Intermediary acceptable to the Administrative Agent and with respect
to which FCMC has delivered to Administrative Agent an executed Control Account
Agreement.
     “Banking Services” means each and any of the following bank services
provided to FCMC by any Lender or any of its affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
     “Bankruptcy Code” means Title 11 of the United States Code (11 USC, § 101
et seq), as amended from time to time, and any successor statute thereto,
including (unless the context requires otherwise) any rules or regulations
promulgated thereunder.
     “Capital Leases” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
     “Cash Collateral Account” means any deposit account over which the
Administrative Agent has sole dominion and control, established by the
Administrative Agent, in its sole discretion at the Administrative Agent, and
entitled “The Huntington National Bank, as Agent and Secured Party for Franklin
Credit

2



--------------------------------------------------------------------------------



 



Management Corporation (Blocked Account)” or such similar title as the
Administrative Agent may approve or require.
     “Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition thereof,
(ii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one (1) year from the date of acquisition thereof and,
at the time of acquisition, having the highest rating obtainable from either S&P
or Moody’s, and (iii) certificates of deposit or bankers’ acceptances maturing
within one (1) year from the date of acquisition thereof either (A) issued by
any bank organized under the laws of the United States or any state thereof
which bank has a rating of A or A2, or better, from S&P or Moody’s, or
(B) issued by any other bank insured by the Federal Deposit Insurance
Corporation, (“FDIC”) provided that such certificates of deposit are less than
or equal to, in the aggregate, the deposit insurance coverage limit set by the
FDIC for single ownership accounts.
     “Collateral” has the meaning specified in Section 2.1.
     “Collection Account” means any Approved Deposit Account or Control Account
in which cash and Cash Equivalents may from time to time be on deposit or held
therein as provided in this Agreement.
     “Contingent Obligations” means any agreement, undertaking or arrangement by
which FCMC assumes, guaranties, endorses, agrees to provide funding, or
otherwise becomes or is contingently liable upon the obligation or liability of
any other Person.
     “Control Account” means a Securities Account or Commodity Account that is
subject of an effective Control Account Agreement and that is maintained by FCMC
with an Approved Securities Intermediary. “Control Account” includes all
Financial Assets held in a Securities Account or a Commodity Account and all
certificates and instruments, if any, representing or evidencing the Financial
Assets contained therein.
     “Control Account Agreement” means an agreement, in form and substance
acceptable to the Administrative Agent, executed by FCMC, the Administrative
Agent and the relevant Approved Securities Intermediary.
     “Copyright Licenses” means any written agreement naming FCMC as licensor or
licensee granting any right under any Copyright, including the grant of any
right to copy, publicly perform, create derivative works, manufacture,
distribute, exploit or sell materials derived from any Copyright.
     “Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof, and
(b) the right to obtain all renewals thereof.
     “Credit Documents” has the meaning specified above in the recitals.
     “Deposit Account Bank” means a financial institution selected or approved
by the Administrative Agent and with respect to which FCMC has delivered to the
Administrative Agent an executed Deposit Account Control Agreement.
     “Deposit Account Control Agreement” means an agreement, in form and
substance acceptable to the Administrative Agent, executed by FCMC, the
Administrative Agent and the relevant Deposit Account Bank.
     “Event of Default” has the meaning specified in the Credit Agreement.

3



--------------------------------------------------------------------------------



 



     “Excluded Property” means Equipment owned by FCMC that is, and continues to
be, subject to a Permitted Lien listed on Schedule 8 attached hereto, if the
contract or other agreement pursuant to which such Lien is granted contains an
enforceable prohibition on the creation of any Lien on such Equipment in favor
of the Administrative Agent; and (b) equity interests (whether Investment
Property or General Intangibles), if the organizational or operating documents
pursuant to which such equity interests are issued or governed contain an
enforceable prohibition on the creation of any Lien on such equity interests in
favor of the Administrative Agent; in each case, only to the extent, and for so
long as, such prohibition is not removed, terminated or rendered unenforceable
or otherwise deemed ineffective by applicable Law; provided, however, that
“Excluded Property” shall not include (i) the right to receive any payment of
money (including, without limitation, general intangibles for money due or to
become due); and (ii) any proceeds, products, offspring, accessions, rents,
profits, income, benefits, substitutions or replacements of any of the
foregoing.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board, the American
Institute of Certified Public Accountants and the Financial Accounting Standards
Board as in effect from time to time in the United States consistently applied.
     “Governmental Authority” means any nation or government, any federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.
     “Indebtedness” means, at any time, (i) all indebtedness, obligations or
other liabilities (other than accounts payable arising in the ordinary course of
business payable on terms customary in the trade) which in accordance with GAAP
should be classified as liabilities on the balance sheet of such Person,
including without limitation, (A) for borrowed money or evidenced by debt
securities, debentures, acceptances, notes or other similar instruments, and any
accrued interest, fees and charges relating thereto, (B) under profit payment
agreements or in respect of obligations to redeem, repurchase or exchange any
securities or to pay dividends in respect of any stock, (C) with respect to
letters of credit, bankers acceptances, interest rate swaps or other contracts,
currency agreement or other financial products, (D) to pay the deferred purchase
price of property or services, or (E) in respect of Capital Leases; (ii) all
indebtedness, obligations or other liabilities secured by a lien on any
property, whether or not such indebtedness, obligations or liabilities are
assumed by the owner of the same; and (iii) all Contingent Obligations.
     “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, receivership, assignment for the benefit
of creditors, formal or informal moratorium, forbearance, composition, extension
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief.
     “Intellectual Property” means, collectively, all rights, priorities and
privileges of FCMC relating to intellectual property, whether arising under
United States, multinational or foreign laws or otherwise, including domain
names, Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks,
Trademark Licenses and trade secrets, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
     “Intercompany Note” means any promissory note evidencing loans made by FCMC
to any of its Subsidiaries or Holding.
     “Joinder Agreement” means a joinder agreement, in the form and substance
acceptable to the Administrative Agent, executed by the Administrative Agent and
the relevant Subsidiary that FCMC is required to cause to become a party hereto
as a loan party.
     “Law” means any law (including common law), constitution, statute, treaty,
convention, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Governmental Authority.

4



--------------------------------------------------------------------------------



 



     “Lien” means any interest in an asset securing an obligation owed to, or a
claim by, any Person other than the owner of the asset, whether such interest
shall be based on the common law, statute, or contract, whether such interest
shall be recorded or perfected, and whether such interest shall be contingent
upon the occurrence of some future event or events or the existence of some
future circumstance or circumstances, including the lien or security interest
arising from any mortgage, deed of trust, encumbrance, pledge, hypothecation,
assignment (collateral or otherwise), hypothec, deposit arrangement, security
agreement, conditional sale, trust receipt, lease, consignment, or bailment for
security purposes, judgment, claim encumbrance or statutory trust and also
including reservations, exceptions, encroachments, easements, rights-of-way,
covenants, conditions, restrictions, leases, and other title exceptions and
encumbrances affecting real property.
     “LLC” means each limited liability company in which FCMC has an interest,
including those set forth on Schedule 2.
     “LLC Agreement” means each operating agreement with respect to an LLC, as
each agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.
     “Loan Documents” means the Credit Documents, any agreements or documents
evidencing or relating to the provision of any Banking Services by any Lender
for the benefit of FCMC, and any other agreement, document, or arrangement
(whether now existing or hereafter arising) by and among a Lender (or its
affiliate) and FCMC.
     “Material Intellectual Property” means Intellectual Property owned by or
licensed to FCMC and material to FCMC’s business.
     “Partnership” means each partnership or joint venture in which FCMC has an
interest, including those set forth on Schedule 2.
     “Partnership Agreement” means each partnership or joint venture agreement
governing a Partnership, as each such agreement has heretofore been, and may
hereafter be, amended, restated, supplemented or otherwise modified.
     “Patents” means (a) all letters patent of the United States, any other
country or any political subdivision thereof and all reissues and extensions
thereof, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part thereof
and (c) all rights to obtain any reissues or extensions of the foregoing.
     “Patent License” means all agreements, whether written or oral, providing
for the grant by or to FCMC of any right to manufacture, use, import, sell or
offer for sale any invention covered in whole or in part by a Patent.
     “Permitted Contests” means the right of FCMC to contest or protest any Lien
(other than any such Lien that secures the Secured Obligations), taxes (other
than payroll taxes or taxes that are the subject of a United States federal tax
lien), or rental payment, provided that (i) a reserve with respect to such
obligation is established on FCMC’s books and records in such amount as is
required under GAAP, (ii) any such protest is instituted promptly and prosecuted
diligently by FCMC in good faith, and (iii) the Administrative Agent is
satisfied in its sole, good faith discretion, that, while any such protest is
pending, there will be no impairment of the enforceability, validity, or
priority of any of the Administrative Agent’s Liens.
     “Permitted Liens” means (i) any Liens held by the Administrative Agent or
an affiliate of the Administrative Agent, (ii) Liens for unpaid taxes that
either are not yet delinquent, or do not constitute an Event of Default
hereunder and are the subject of a Permitted Contest, (iii) Liens set forth on
Schedule 8 to the extent of the Indebtedness referenced therein, (iv) the
interests of lessors under operating leases, (v) Liens securing

5



--------------------------------------------------------------------------------



 



purchase money Indebtedness or the interests of lessors under Capital Leases to
the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness, (vi) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, or laborers, incurred in the
ordinary course of FCMC’s business and not in connection with the borrowing of
money, and which Liens either (A) are for sums not yet delinquent, or (B) are
the subject of Permitted Contests, (vii) Liens arising from deposits made in
connection with obtaining worker’s compensation or other unemployment insurance,
(viii) Liens or deposits to secure performance of bids, tenders, or leases
incurred in the ordinary course of FCMC’s business and not in connection with
the borrowing of money, (ix) Liens granted as security for surety or appeal
bonds in connection with obtaining such bonds in the ordinary course of FCMC’s
business, and (x) Liens resulting from any judgment or award that is not an
Event of Default hereunder.
     “Permitted Purchase Money Indebtedness” means secured or unsecured purchase
money Indebtedness (including obligations under Capital Leases) incurred to
finance the acquisition of fixed assets or equipment, if such Indebtedness
(i) has a scheduled maturity and is not due on demand, (ii) does not exceed the
purchase price of the items being purchased, and (iii) is not secured by any
property or assets other than the item or items being purchased.
     “Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or any other entity of any kind or any
government or political subdivision or any agency, department or instrumentality
thereof.
     “Pledged Collateral” means, collectively, the Pledged Notes, the Pledged
Stock, the Pledged Trust Certificates, the Pledged Partnership Interests, the
Pledged LLC Interests, any other Investment Property of FCMC, all certificates
or other instruments representing any of the foregoing and all Security
Entitlements of FCMC in respect of any of the foregoing. Pledged Collateral may
be General Intangibles or Investment Property.
     “Pledged LLC Interests” means all right, title and interest of FCMC as a
member of any LLC and all right, title and interest of FCMC in, to and under any
LLC Agreement to which it is a party.
     “Pledged Notes” means all right, title and interest of FCMC in the
Instruments evidencing all Indebtedness owed to FCMC, including all Indebtedness
described on Schedule 2, issued by the obligors named therein.
     “Pledged Partnership Interests” means all right, title and interest of FCMC
as a limited or general partner in all Partnerships and all right, title and
interest of FCMC in, to and under any Partnership Agreements to which it is a
party.
     “Pledged Stock” means the shares of capital stock owned by FCMC, including
all shares of capital stock listed on Schedule 2.
     “Pledged Trust Certificates” means trust certificates issued by or on
behalf of a statutory trust and owned or held by FCMC.
     “Rate Management Transactions” means any transaction (including an
agreement with respect thereto) now existing or hereafter entered into between
or among FCMC, any Lender or any affiliate of a Lender, or any of its
subsidiaries or affiliates or their successors, which is a rate swap, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.

6



--------------------------------------------------------------------------------



 



     “Secured Obligations” means (a) any and all indebtedness, obligations, and
liabilities now existing or hereafter arising of FCMC or Holding to one or more
Lender (or any affiliate) or arising under or in connection with or evidenced by
(i) the Credit Documents, this Agreement, or any other Loan Document, (ii) any
other agreement relating to (A) letters of credit or pursuant to any letter of
credit agreement or application (if any), or pursuant to any agreement or
document relating to Banking Services, (B) any agreement in respect of any Rate
Management Transaction, (C) any agreement for any electronic transfers, treasury
management, cash management services and deposit and disbursement account
liability, and (D) any agreement of guaranty, surety or indemnity issued by such
Person, (b) any and all indebtedness, obligations, and liabilities, now existing
or hereafter arising, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired, of FCMC or Holding owed to any Lender
(or any affiliate of a Lender), (and in each instance in clauses (a) and
(b) above, whether arising before or after the filing of a petition in
bankruptcy and including all interest accrued after any such petition date), due
or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired, and (c) any and all reasonable expenses and
charges, legal or otherwise, suffered or incurred by a Lender or any affiliate
of a Lender in collecting or enforcing any such indebtedness, obligation, and
liability or in realizing on or protecting or preserving any security therefor,
including, without limitation, the Lien and security interest granted by any
Credit Document.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Subsidiary” of a Person means any corporation, partnership, limited
liability company or other entity in which such Person directly or indirectly
owns or controls the securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors, or appoint managers
or other persons performing similar functions.
     “Trademark License” means any agreement, whether written or oral, providing
for the grant by or to FCMC of any right to use any Trademark.
     “Trademarks” means (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and, in each case, all
goodwill associated therewith, whether now existing or hereafter adopted or
acquired, all registrations and recordings thereof and all applications in
connection therewith, in each case whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, and (b) the right to
obtain all renewals thereof.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the State of Ohio; provided, however, that, in the event that, by reason of
mandatory provisions of Law, any of the attachment, perfection or priority of
the Administrative Agent’s security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of Ohio, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.
     “Vehicles” means all vehicles covered by a certificate of title law of any
state.
     Section 1.2 Certain Other Terms
     (a) In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”
     (b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in this Agreement.

7



--------------------------------------------------------------------------------



 



     (c) References herein to a Schedule, Article, Section, subsection or clause
refer to the appropriate Schedule to, or Article, Section, subsection or clause
in this Agreement.
     (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     (e) Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.
     (f) Each of the terms “Lender”, “Lenders”, “Secured Creditor”, and “Secured
Creditors” includes its or their respective successors or assigns.
     (g) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.
ARTICLE II Grant of Security Interest
     Section 2.1 Collateral
     For the purposes of this Agreement, all of the following property now owned
or at any time hereafter acquired by FCMC or in which FCMC now has or at any
time in the future may acquire any right, title or interests is collectively
referred to as the “Collateral”:
all Accounts and all rights to payment, whether or not earned by performance,
including, without limitation, for property that has been or is to be sold,
leased, licensed, assigned or otherwise disposed of, for services rendered or to
be rendered, to a government, state, or governmental unit, or for or in
connection with any federal, state or local governmental relief, bailout or
other similar program or plan, whether or not arising under statute, rule or
regulation; all Chattel Paper; all Deposit Accounts; any amounts or refunds
received from or in connection with any taxing authority; all Documents; all
Equipment; all General Intangibles (including, without limitation, all
contractual rights arising under any purchase agreement or assignments relating
to mortgage loans); all Instruments; all Inventory; all Investment Property; all
Letter-of-Credit Rights; all Vehicles; the Commercial Tort Claims described on
Schedule 7 and on any supplement thereto received by the Administrative Agent;
all books and records pertaining to the other property described in this
Section 2.1; all other goods and personal property of FCMC, whether tangible or
intangible and wherever located; all property of FCMC held by any Lender,
including all property of every description, in the possession or custody of or
in transit to the Administrative Agent for any purpose, including safekeeping,
collection or pledge, for the account of FCMC or as to which FCMC may have any
right or power; and to the extent not otherwise included, all Proceeds.
     Section 2.2 Grant of Security Interest in Collateral
     FCMC, as collateral security for the full, prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations, hereby collaterally assigns, mortgages, pledges and
hypothecates to Administrative Agent (for the benefit of the Secured Creditors),
and grants (whether under the UCC or otherwise) to Administrative Agent (for the
benefit of the Secured Creditors), a lien on and security interest in, and a
collateral assignment of, all of its right, title and interest in, to and under
the Collateral of FCMC; provided, however, that the foregoing grant of security
interest shall not include a security interest in any Excluded Property;
provided, further, that, if and when any property shall cease

8



--------------------------------------------------------------------------------



 



to be Excluded Property, the Administrative Agent shall have, and at all times
after the date hereof deemed to have had, a security interest in such property.
     Section 2.3 Cash Collateral Accounts
     The Administrative Agent may, in its discretion, establish one or more Cash
Collateral Accounts with Huntington, one or more other Deposit Account Banks and
one or more Approved Securities Intermediaries as it in its sole discretion
shall determine. Each such account shall be in the name of the Administrative
Agent (as Agent for the benefit of the Secured Creditors) (but may also have
words referring to each FCMC and such account’s purpose). FCMC agrees that each
such Cash Collateral Account shall be under the sole dominion and control of the
Administrative Agent, as Agent for the benefit of the Secured Creditors. The
Administrative Agent shall be the sole Entitlement Holder with respect to each
Securities Account constituting a Cash Collateral Account and the only Persons
authorized to give Entitlement Orders with respect thereto. Neither FCMC nor any
other Person claiming on behalf of FCMC shall have any right to demand payment
of any funds held in any Cash Collateral Account at any time prior to the
termination of all outstanding letters of credit and the indefeasible payment in
full of all Secured Obligations. During the continuance of an Event of Default,
the Administrative Agent shall apply all funds on deposit in any Cash Collateral
Account in accordance with the terms and conditions of the Credit Agreement and
otherwise as the Administrative Agent may elect.
ARTICLE III Representations and Warranties
     To induce the Administrative Agent and Lenders to enter into or maintain
the Credit Documents, FCMC hereby represents and warrants each of the following
to each Secured Creditor:
     Section 3.1 Title; No Other Liens
     Except for the Lien granted to the Administrative Agent pursuant to this
Agreement and the other Permitted Liens, FCMC is the record and beneficial owner
of the Pledged Collateral pledged by it hereunder constituting Instruments or
certificated securities, is the Entitlement Holder of all such Pledged
Collateral constituting Investment Property held in a Securities Account and has
rights in or the power to transfer each other item of Collateral in which a Lien
is granted by it hereunder, free and clear of any Lien.
     Section 3.2 Perfection and Priority
     The security interest granted pursuant to this Agreement shall constitute a
valid and continuing perfected security interest in favor of the Administrative
Agent in the Collateral for which perfection is governed by the UCC or filing
with the United States Copyright Office upon (i) the completion of the filings
and other actions specified on Schedule 3 which, in the case of all filings and
other documents referred to on such schedule, have been delivered to the
Administrative Agent in completed and duly executed form), (ii) the delivery to
the Administrative Agent of all Collateral consisting of Instruments and
certificated securities, in each case properly endorsed for transfer to the
Administrative Agent or in blank, (iii) the execution of Control Account
Agreements with respect to Investment Property not in certificated form,
(iv) the execution of Deposit Account Control Agreements with respect to all
Deposit Accounts and (v) all appropriate filings having been made with the
United States Copyright Office. Such security interest shall be prior to all
other Liens on the Collateral except for Permitted Liens having priority over
the Administrative Agent’s Lien by operation of law or otherwise, as permitted
under this Agreement or any other Loan Documents.
     Section 3.3 Name; Jurisdiction of Organization; Chief Executive Office
     Except as set forth on Schedule 1, within the five-year period preceding
the date hereof, FCMC has not had, or operated in any jurisdiction, under any
trade name, fictitious name or other name other than its legal

9



--------------------------------------------------------------------------------



 



name, and FCMC’s jurisdiction of organization, organizational identification
number, if any, and the location of FCMC’s chief executive office or sole place
of business is specified on Schedule 1.
     Section 3.4 Inventory and Equipment
     FCMC’s Inventory and Equipment (other than mobile goods and Inventory or
Equipment in transit) are kept at the locations listed on Schedule 4 as
supplemented pursuant to the terms hereof.
     Section 3.5 Pledged Collateral
     (a) The Pledged Stock, Pledged Partnership Interests, Pledged Trust
Certificates, and Pledged LLC Interests pledged hereunder by FCMC are listed on
Schedule 2 and constitute that percentage of the issued and outstanding equity
of all classes of each issuer thereof as set forth on Schedule 2.
     (b) All of the Pledged Stock, Pledged Partnership Interests, Pledged Trust
Certificates, and Pledged LLC Interests have been duly and validly issued and
are fully paid and nonassessable.
     (c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).
     (d) Except for Pledged Collateral and Additional Pledged Collateral not
required to be delivered to the Administrative Agent pursuant to Section 4.7,
all Pledged Collateral and, if applicable, any Additional Pledged Collateral,
consisting of certificated securities or Instruments has been delivered to the
Administrative Agent in accordance with Section 4.4(a).
     (e) All Pledged Collateral held by a Securities Intermediary in a
Securities Account is in a Control Account.
     (f) Other than the Pledged Partnership Interests and the Pledged LLC
Interests that constitute General Intangibles, there is no Pledged Collateral
other than (i) that represented by certificated securities or Instruments in the
possession of the Administrative Agent, or (ii) that consisting of Financial
Assets currently held in a Control Account.
     Section 3.6 Accounts
     No amount in excess of $10,000 payable to FCMC under or in connection with
any Account is evidenced by any Instrument or Chattel Paper that has not been
delivered to the Administrative Agent, properly endorsed for transfer, to the
extent delivery is required by Section 4.4.
     Section 3.7 Intellectual Property
     (a) Schedule 5 lists all Material Intellectual Property of FCMC, separately
identifying that owned by FCMC and that licensed to FCMC. The Material
Intellectual Property set forth on Schedule 5 for FCMC constitutes all of the
intellectual property rights necessary to conduct its business.
     (b) All Material Intellectual Property owned by FCMC is valid, subsisting,
unexpired and enforceable, has not been adjudged invalid and has not been
abandoned and the use thereof in the business of FCMC does not infringe the
intellectual property rights of any other Person.
     (c) Except as set forth in Schedule 5, none of the Material Intellectual
Property owned by FCMC is the subject of any licensing or franchise agreement
pursuant to which FCMC is the licensor or franchisor.

10



--------------------------------------------------------------------------------



 



     (d) No holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the validity of, or FCMC’s rights
in, any Material Intellectual Property.
     (e) Except as set forth in Schedule 5, no action or proceeding seeking to
limit, cancel or question the validity of any Material Intellectual Property
owned by FCMC or FCMC’s ownership interest therein is pending or, to the
knowledge of FCMC, threatened. There are no claims, judgments or settlements to
be paid by FCMC relating to the Material Intellectual Property.
     Section 3.8 Deposit Accounts; Securities Accounts
     The only Deposit Accounts or Securities Accounts maintained by FCMC are
those listed on Schedule 6 as supplemented pursuant to the terms hereof, which
sets forth such information separately for FCMC.
     Section 3.9 Commercial Tort Claims
     The only existing or potential Commercial Tort Claims pending or threatened
in writing of FCMC existing (regardless of whether the amount, defendant or
other material facts can be determined and regardless of whether such Commercial
Tort Claim has been asserted, threatened or has otherwise been made known to the
obligee thereof or whether litigation has been commenced for such claims) are
those listed on Schedule 7 as supplemented pursuant to the terms hereof, which
sets forth such information separately for FCMC.
ARTICLE IV Covenants
     FCMC agrees with Secured Creditors to the following, as long as any Secured
Obligation remains outstanding or any Secured Creditor has any obligation to
extend credit to FCMC under any Loan Document, unless the Administrative Agent
otherwise consents in writing:
     Section 4.1 Generally
     FCMC shall (a) except for the security interest created by this Agreement,
not create or suffer to exist any Lien upon or with respect to any Collateral,
except Permitted Liens, (b) not use or permit any Collateral to be used
unlawfully or in violation of any provision of this Agreement, any other Loan
Document, any applicable Law or any policy of insurance covering the Collateral,
(c) not sell, transfer or assign (by operation of law or otherwise) any
Collateral except as permitted under the Loan Documents or otherwise within the
ordinary course of its business, (d) not enter into any agreement or undertaking
restricting the right or ability of FCMC or the Administrative Agent to sell,
assign or transfer any Collateral except as permitted under the Loan Documents
and (e) promptly notify the Administrative Agent of its entry into any agreement
or assumption of undertaking that restricts the ability to sell, assign or
transfer any Collateral.
     Section 4.2 Maintenance of Perfected Security Interest; Further
Documentation
     (a) FCMC shall maintain the security interest created by this Agreement as
a perfected security interest having at least the priority described in
Section 3.2 and shall defend such security interest against the claims and
demands of all Persons.
     (b) FCMC shall furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Administrative Agent
may reasonably request, all in reasonable detail.
     (c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of FCMC, FCMC shall promptly and
duly execute and deliver, and have recorded, such further instruments,
agreements, assignments, or other documents and take such further action as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this

11



--------------------------------------------------------------------------------



 



Agreement and of the rights and powers herein granted, including the filing of
any financing or continuation statement under the UCC (or other similar laws) in
effect in any jurisdiction with respect to the security interest created hereby
and the execution and delivery of Deposit Account Control Agreements and Control
Account Agreements.
     Section 4.3 Changes in Locations, Name, Etc.
     (a) Except upon 15 days’ prior written notice to the Administrative Agent
and delivery to the Administrative Agent of (i) all additional documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein and
(ii) if applicable, a written supplement to Schedule 4 showing any additional
location at which Inventory or Equipment shall be kept, FCMC shall not do any of
the following:
     (i) permit any Inventory or Equipment to be kept at a location other than
those listed on Schedule 4, except for Inventory or Equipment in transit to and
from such locations;
     (ii) change its jurisdiction of organization or the location of its chief
executive office or sole place of business from that referred to in Section 3.3;
or
     (iii) change its name, identity or corporate structure to such an extent
that any financing statement filed in connection with this Agreement would
become seriously misleading.
     (b) FCMC shall keep and maintain at its own cost and expense satisfactory
and complete records of the Collateral, including a record of all payments
received and all credits granted with respect to the Collateral and all other
dealings with the Collateral. Except to the extent any such Vehicle is Excluded
Property, if requested by the Administrative Agent, the security interest of the
Administrative Agent shall be noted on the certificate of title of each Vehicle.
     Section 4.4 Pledged Collateral
     (a) FCMC shall (i) deliver to the Administrative Agent all certificates and
Instruments representing or evidencing any Pledged Collateral (including
Additional Pledged Collateral), whether now existing or hereafter acquired, in
suitable form for transfer by delivery or, as applicable, accompanied by FCMC’s
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the
Administrative Agent, together, in respect of any Additional Pledged Collateral,
with a Pledge Amendment, duly executed by FCMC, in substantially form substance
acceptable to the Administrative Agent or such other documentation acceptable to
the Administrative Agent and (ii) maintain all other Pledged Collateral
constituting Investment Property in a Control Account. FCMC authorizes the
Administrative Agent to attach each Pledge Amendment to this Agreement. From and
after the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right, at any time in its discretion and
without notice to FCMC, to transfer to or to register in its name or in the name
of its nominees any Pledged Collateral. The Administrative Agent shall have the
right at any time to exchange any certificate or instrument representing or
evidencing any Pledged Collateral for certificates or instruments of smaller or
larger denominations.
     (b) Except as provided in Article V, FCMC shall be entitled to receive all
cash dividends paid in respect of the Pledged Collateral (other than liquidating
or similar dividends) with respect to the Pledged Collateral. Any sums paid upon
or in respect of any Pledged Collateral upon the liquidation or dissolution of
any issuer of any Pledged Collateral, any distribution of capital made on or in
respect of any Pledged Collateral or any property distributed upon or with
respect to any Pledged Collateral pursuant to the recapitalization or
reclassification of the capital of any issuer of Pledged Collateral or pursuant
to the reorganization thereof shall,

12



--------------------------------------------------------------------------------



 



unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for the Secured Obligations. If any
sum of money or property so paid or distributed in respect of any Pledged
Collateral shall be received by FCMC, FCMC shall, until such money or property
is paid or delivered to the Administrative Agent, hold such money or property in
trust for the Administrative Agent, segregated from other funds of FCMC, as
additional security for the Secured Obligations.
     (c) Except as provided in Article V, FCMC shall be entitled to exercise all
voting, consent and corporate rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by FCMC that would impair the Collateral, be inconsistent
with or result in any violation of any provision of this Agreement or any other
Loan Document or, without prior notice to the Administrative Agent, enable or
permit any issuer of Pledged Collateral to issue any stock or other equity
securities of any nature or to issue any other securities convertible into or
granting the right to purchase or exchange for any stock or other equity
securities of any nature of any issuer of Pledged Collateral.
     (d) FCMC shall not grant control over any Investment Property to any Person
other than the Administrative Agent.
     (e) In the case of FCMC as an issuer of Pledged Collateral, FCMC agrees to
be bound by the terms of this Agreement relating to the Pledged Collateral
issued by it and shall comply with such terms insofar as such terms are
applicable to it. In the case of FCMC as a partner in a Partnership, FCMC hereby
consents to the extent required by the applicable Partnership Agreement to the
pledge by each other applicable Person, pursuant to the terms hereof, of the
Pledged Partnership Interests in such Partnership and to the transfer of such
Pledged Partnership Interests to the Administrative Agent or its nominee and to
the substitution of the Administrative Agent or its nominee as a substituted
partner in such Partnership with all the rights, powers and duties of a general
partner or a limited partner, as the case may be. In the case of FCMC as a
member of an LLC, FCMC hereby consents to the extent required by the applicable
LLC Agreement to the pledge by any other applicable Person, pursuant to the
terms hereof, of the Pledged LLC Interests in such LLC and to the transfer of
such Pledged LLC Interests to the Administrative Agent or its nominee and to the
substitution of the Administrative Agent or its nominee as a substituted member
of the LLC with all the rights, powers and duties of a member of the LLC in
question.
     (f) FCMC shall not agree to any amendment of an LLC Agreement or
Partnership Agreement that in any way adversely affects the perfection of the
security interest of the Administrative Agent in the Pledged Partnership
Interests or Pledged LLC Interests pledged by FCMC hereunder, including any
amendment electing to treat the membership interest or partnership interest of
FCMC as a security under Article 8 of the UCC.
     Section 4.5 Control Accounts; Approved Deposit Accounts
     (a) FCMC shall (i) deposit in an Approved Deposit Account all cash received
by FCMC, (ii) not establish or maintain any Securities Account that is not a
Control Account and (iii) not establish or maintain any Deposit Account other
than with a Deposit Account Bank, the Administrative Agent or an affiliate of
the Administrative Agent.
     (b) FCMC shall instruct each Account Debtor or other Person obligated to
make a payment to FCMC under a General Intangible to make payment, or to
continue to make payment, as the case may be, to an Approved Deposit Account and
shall deposit in an Approved Deposit Account all Proceeds of such Accounts and
General Intangibles received by FCMC from any other Person immediately upon
receipt.
     (c) In the event (i) FCMC or any Approved Securities Intermediary or
Deposit Account Bank shall, after the date hereof, terminate an agreement with
respect to the maintenance of a Control Account or Approved Deposit Account for
any reason, (ii) the Administrative Agent shall demand such termination as a
result of the failure of an Approved Securities Intermediary or Deposit Account
Bank to comply with the terms of the

13



--------------------------------------------------------------------------------



 



applicable Control Account Agreement or Deposit Account Control Agreement, or
(iii) the Administrative Agent determines in its sole good faith discretion that
the financial condition of an Approved Securities Intermediary or Deposit
Account Bank, as the case may be, has materially deteriorated, FCMC agrees to
notify all of its obligors that were making payments to such terminated Control
Account or Approved Deposit Account, as the case may be, to make all future
payments to another Control Account or Approved Deposit Account, as the case may
be.
     (d) The Administrative Agent agrees that it shall not provide any
instruction with respect to any Approved Deposit Account or Control Account
unless an Event of Default has occurred and is continuing.
     Section 4.6 Accounts
     (a) FCMC shall not, other than in the ordinary course of business
consistent with its past practice, (i) grant any extension of the time of
payment of any Account, (ii) compromise or settle any Account for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any Account, (iv) allow any credit or discount on any Account or
(v) amend, supplement or modify any Account in any manner that could adversely
affect the value thereof.
     (b) The Administrative Agent shall have the right to make test
verifications of the Accounts in any manner and through any medium that the
Administrative Agent reasonably considers advisable, and FCMC shall furnish all
such assistance and information as the Administrative Agent may reasonably
require in connection therewith. At any time and from time to time, upon the
Administrative Agent’s request and at the expense of FCMC, FCMC shall cause
independent public accountants or others satisfactory to the Administrative
Agent to furnish to the Administrative Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the Accounts.
     Section 4.7 Delivery of Instruments and Chattel Paper
     If any amount in excess of $10,000 payable under or in connection with any
Collateral owned by FCMC shall be or become evidenced by an Instrument or
Chattel Paper, FCMC shall immediately deliver such Instrument or Chattel Paper
to the Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, or, if consented to by the Administrative Agent, shall
mark all such Instruments and Chattel Paper with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the
security interest of The Huntington National Bank, as Agent.”
     Section 4.8 Intellectual Property
     (a) FCMC (either itself or through licensees) shall (i) continue to use
each Trademark that is Material Intellectual Property in order to maintain such
Trademark in full force and effect with respect to each class of goods for which
such Trademark is currently used, free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Law, (iv) not adopt or use any mark that is confusingly similar or a colorable
imitation of such Trademark unless the Administrative Agent shall obtain a
perfected security interest in such mark pursuant to this Agreement and (v) not
(and not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby such Trademark may become invalidated or impaired in
any way.
     (b) FCMC (either itself or through licensees) shall not do any act, or omit
to do any act, whereby any Patent that is Material Intellectual Property may
become forfeited, abandoned or dedicated to the public.
     (c) FCMC (either itself or through licensees) (i) shall not (and shall not
permit any licensee or sublicensee thereof to) do any act or omit to do any act
whereby any portion of the Copyrights that is Material Intellectual Property may
become invalidated or otherwise impaired and (ii) shall not (either itself or
through

14



--------------------------------------------------------------------------------



 



licensees) do any act whereby any portion of the Copyrights that is Material
Intellectual Property may fall into the public domain.
     (d) FCMC (either itself or through licensees) shall not do any act, or omit
to do any act, whereby any trade secret that is Material Intellectual Property
may become publicly available or otherwise unprotectable.
     (e) FCMC (either itself or through licensees) shall not do any act that
knowingly uses any Material Intellectual Property to infringe the intellectual
property rights of any other Person.
     (f) FCMC shall notify the Administrative Agent immediately if it knows, or
has reason to know, that any application or registration relating to any
Material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding FCMC’s ownership of,
right to use, interest in, or the validity of, any Material Intellectual
Property or FCMC’s right to register the same or to own and maintain the same.
     (g) Whenever FCMC, either by itself or through any agent, licensee or
designee, shall file an application for the registration of any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency within or outside the United
States, FCMC shall report such filing to the Administrative Agent within five
Business Days after the last day of the fiscal quarter in which such filing
occurs. Upon request of the Administrative Agent, FCMC shall execute and
deliver, and have recorded, all agreements, instruments, documents and papers as
the Administrative Agent may request to evidence the Administrative Agent’s
security interest in any Copyright, Patent or Trademark and the goodwill and
general intangibles of FCMC relating thereto or represented thereby.
     (h) FCMC shall take all reasonable actions necessary or requested by the
Administrative Agent, including in any proceeding before the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of any Copyright,
Trademark or Patent that is Material Intellectual Property, including filing of
applications for renewal, affidavits of use, affidavits of incontestability and
opposition and interference and cancellation proceedings.
     (i) In the event that any Material Intellectual Property is infringed upon
or misappropriated or diluted by a third party, FCMC shall notify the
Administrative Agent promptly after FCMC learns thereof. FCMC shall take
appropriate action in response to such infringement, misappropriation of
dilution, including promptly bringing suit for infringement, misappropriation or
dilution and to recover all damages for such infringement, misappropriation of
dilution, and shall take such other actions as may be appropriate in its
reasonable judgment under the circumstances to protect such Material
Intellectual Property.
     (j) Unless otherwise agreed to by the Administrative Agent, FCMC shall
execute and deliver to the Administrative Agent for filing in (i) the United
States Copyright Office a short-form copyright security agreement in form and
substance acceptable to the Administrative Agent, (ii) in the United States
Patent and Trademark Office a short-form patent security agreement in form and
substance acceptable to the Administrative Agent and (iii) the United States
Patent and Trademark Office a short-form trademark security agreement in form
and substance acceptable to the Administrative Agent.
     Section 4.9 Vehicles
     Upon the request of the Administrative Agent, on or before the date of this
Agreement and within the earlier of (a) fifteen (15) days after the date of
acquisition of any Vehicle acquired after the date hereof or (b) ten (10) days
after receipt of the Administrative Agent’s request, FCMC shall execute a
short-form motor vehicle security agreement, in form and substance acceptable to
the Administrative Agent, specifically describing each

15



--------------------------------------------------------------------------------



 



Vehicle owned by FCMC. In addition, upon the request of the Administrative
Agent, within 30 days after the date of such request and, with respect to any
Vehicle acquired by FCMC subsequent to the date of any such request, within
30 days after the date of acquisition thereof, FCMC shall (i) file all
applications for certificates of title or ownership indicating the
Administrative Agent’s first priority security interest in the Vehicle covered
by such certificate and any other necessary documentation, in each office in
each jurisdiction that the Administrative Agent shall deem advisable to perfect
its security interests in the Vehicles.
     Section 4.10 Notice of Commercial Tort Claims
     FCMC agrees that, if it shall acquire any interest in any Commercial Tort
Claim (whether from another Person or because such Commercial Tort Claim shall
have come into existence), (i) FCMC shall, immediately upon such acquisition,
deliver to the Administrative Agent, in each case in form and substance
satisfactory to the Administrative Agent, a notice of the existence and nature
of such Commercial Tort Claim and deliver a supplement to Schedule 7 containing
a specific description of such Commercial Tort Claim, certified by FCMC as true,
correct and complete, (ii) the provision of Section 2.1 shall apply to such
Commercial Tort Claim (and FCMC authorizes the Administrative Agent to
supplement such schedule with a description of such Commercial Tort Claim if
FCMC fails to deliver the supplement described in clause (i)) and (iii) FCMC
shall execute and deliver to the Administrative Agent, in each case in form and
substance satisfactory to the Administrative Agent, any certificate, agreement
and other document, and take all other action, deemed by the Administrative
Agent to be reasonably necessary or appropriate for the Administrative Agent to
obtain a first-priority, perfected security interest in all such Commercial Tort
Claims. Any supplement to Schedule 7 delivered pursuant to this Section 4.10
shall become part of Schedule 7 for all purposes hereunder other than, absent a
written consent of the Administrative Agent, for purpose of the representations
and warranties set forth in Section 3.9.
ARTICLE V Remedial Provisions
     Section 5.1 Code and Other Remedies
     During the continuance of an Event of Default, the Administrative Agent may
exercise, in addition to all other rights and remedies granted to the
Administrative Agent in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under the UCC or any other applicable Law. Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by Law referred to below) to or
upon FCMC or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon any Collateral, and may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver any Collateral (or contract to do any of the foregoing),
in one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of the Administrative Agent or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. The Administrative Agent shall have the right upon any such public
sale or sales, and, to the extent permitted by Law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in FCMC, which right or equity is hereby
waived and released. FCMC further agrees, at the Administrative Agent’s request,
to assemble the Collateral and make it available to the Administrative Agent at
places that the Administrative Agent shall reasonably select, whether at FCMC’s
premises or elsewhere. The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 5.1, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any Collateral or in any way relating
to the Collateral or the rights of the Administrative Agent hereunder, including
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Secured Obligations, in such order as the Loan Documents shall prescribe
(or if no such order is prescribed therein, then in such order as the
Administrative Agent may elect), and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of Law, need the Administrative Agent account for the surplus, if any,
to FCMC. To the extent

16



--------------------------------------------------------------------------------



 



permitted by applicable Law, FCMC waives all claims, damages and demands it may
acquire against the Administrative Agent arising out of the exercise by them of
any rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by Law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.
     Section 5.2 Accounts and Payments in Respect of General Intangibles
     (a) If required by the Administrative Agent in writing at any time during
the continuance of an Event of Default, FCMC shall cause all payment of Accounts
or payment in respect of General Intangibles to be directed to a Cash Collateral
Account, and if collected by FCMC, each such payment shall be forthwith
deposited by FCMC in the exact form received, duly indorsed by FCMC to the
Administrative Agent if required, in a Cash Collateral Account. Until so turned
over, each such payment shall be held by FCMC in trust for the Administrative
Agent, segregated from other funds of FCMC. Each such deposit of Proceeds of
Accounts and payments in respect of General Intangibles shall be accompanied by
a report identifying in reasonable detail the nature and source of the payments
included in the deposit.
     (b) At the Administrative Agent’s request in writing, during the
continuance of an Event of Default, FCMC shall deliver to the Administrative
Agent all original and other documents evidencing, and relating to, the
agreements and transactions that gave rise to the Accounts or payments in
respect of General Intangibles, including all original orders, invoices and
shipping receipts.
     (c) The Administrative Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of FCMC to
collect its Accounts or amounts due under General Intangibles or any thereof.
     (d) The Administrative Agent in its own name or in the name of others may
at any time during the continuance of an Event of Default communicate with
Account Debtors to verify with them to the Administrative Agent’s satisfaction
the existence, amount and terms of any Account or amounts due under any General
Intangible.
     (e) Upon the request of the Administrative Agent in writing at any time
after the occurrence of an Event of Default, FCMC shall notify Account Debtors
that the Accounts or General Intangibles have been collaterally assigned to the
Administrative Agent and that payments in respect thereof shall be made directly
to the Administrative Agent or to a Cash Collateral Account. In addition, the
Administrative Agent may at any time during the continuance of an Event of
Default enforce FCMC’s rights against such Account Debtors and obligors of
General Intangibles.
     (f) Anything herein to the contrary notwithstanding, FCMC shall remain
liable under each of the Accounts and payments in respect of General Intangibles
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. The Administrative Agent shall not have any obligation or
liability under any agreement giving rise to an Account or a payment in respect
of a General Intangible by reason of or arising out of this Agreement or the
receipt by the Administrative Agent of any payment relating thereto, nor shall
the Administrative Agent be obligated in any manner to perform any obligation of
FCMC under or pursuant to any agreement giving rise to an Account or a payment
in respect of a General Intangible, to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.

17



--------------------------------------------------------------------------------



 



     Section 5.3 Pledged Collateral
     (a) During the continuance of an Event of Default, upon notice by the
Administrative Agent to FCMC, (i) the Administrative Agent shall have the right
to receive any Proceeds of the Pledged Collateral and make application thereof
to the Secured Obligations in the order set forth in the Loan Documents (or if
no such order is set forth therein, then in such order as the Administrative
Agent may elect) and (ii) the Administrative Agent or its nominee may exercise
(A) any voting, consent, corporate and other right pertaining to the Pledged
Collateral at any meeting of shareholders, partners or members, as the case may
be, of the relevant issuer or issuers of Pledged Collateral or otherwise and
(B) any right of conversion, exchange and subscription and any other right,
privilege or option pertaining to the Pledged Collateral as if it were the
absolute owner thereof (including the right to exchange at its discretion any of
the Pledged Collateral upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
issuer of Pledged Collateral, the right to deposit and deliver any Pledged
Collateral with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Administrative Agent may
determine), all without liability except to account for property actually
received by it; provided, however, that the Administrative Agent shall have no
duty to FCMC to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.
     (b) In order to permit the Administrative Agent to exercise the voting and
other consensual rights that it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) FCMC shall, promptly execute and deliver (or cause to be
executed and delivered) to the Administrative Agent all such proxies, dividend
payment orders and other instruments as the Administrative Agent may from time
to time reasonably request and (ii) without limiting the effect of clause
(i) above, FCMC hereby grants to the Administrative Agent an irrevocable proxy
to vote all or any part of the Pledged Collateral and to exercise all other
rights, powers, privileges and remedies to which a holder of the Pledged
Collateral would be entitled (including giving or withholding written consents
of shareholders, partners or members, as the case may be, calling special
meetings of shareholders, partners or members, as the case may be, and voting at
such meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other Person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon the payment in
full of the Secured Obligations.
     (c) FCMC hereby expressly authorizes and instructs each issuer of any
Pledged Collateral pledged hereunder by FCMC to (i) comply with any instruction
received by it from the Administrative Agent in writing that (A) states that an
Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from FCMC, and FCMC agrees that such issuer shall be fully
protected in so complying and (ii) unless otherwise expressly permitted hereby,
pay any dividend or other payment with respect to the Pledged Collateral
directly to the Administrative Agent.
     Section 5.4 Proceeds to be Turned Over To the Administrative Agent
     Except as set forth in the Credit Agreement, all Proceeds received by the
Administrative Agent hereunder during the continuance of an Event of Default
shall be held by the Administrative Agent in a Cash Collateral Account. All
Proceeds while held by the Administrative Agent in a Cash Collateral Account (or
by FCMC in trust for the Administrative Agent) shall continue to be held as
collateral security for the Secured Obligations and shall not constitute payment
thereof until applied to the payment of the Secured Obligations.
     Section 5.5 Sale of Pledged Collateral
     (a) FCMC recognizes that the Administrative Agent may be unable to effect a
public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be

18



--------------------------------------------------------------------------------



 



obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. FCMC acknowledges and agrees that any such private sale may result in
prices and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any Pledged Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.
     (b) FCMC agrees to use its best efforts to do or cause to be done all such
other acts as may be necessary to make such sale or sales of all or any portion
of the Pledged Collateral pursuant to this Section 5.5 valid and binding and in
compliance with all other applicable Law. FCMC further agrees that a breach of
any covenant contained in this Section 5.5 will cause irreparable injury to the
Administrative Agent, that the Administrative Agent has no adequate remedy at
law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 5.5 shall be specifically enforceable against
FCMC, and FCMC hereby waives and agrees not to assert any defense against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under any Loan Document.
     Section 5.6 Deficiency
     FCMC shall remain liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay the Secured
Obligations and the reasonable fees and disbursements of any attorney employed
by the Administrative Agent to collect such deficiency.
ARTICLE VI The Administrative Agent
     Section 6.1 The Administrative Agent’s Appointment as Attorney-in-Fact
     (a) FCMC hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of FCMC and in the name of FCMC or in its own name, for the
purpose of carrying out the terms of this Agreement, to take any appropriate
action and to execute any document or instrument that may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, FCMC hereby gives the Administrative Agent the
power and right, on behalf of FCMC, without notice to or assent by FCMC, to do
any of the following:
     (i) in the name of FCMC or its own name, or otherwise, take possession of
and indorse and collect any check, draft, note, acceptance or other instrument
for the payment of moneys due under any Account or General Intangible or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any such moneys due under any
Account or General Intangible or with respect to any other Collateral whenever
payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any agreement, instrument, document or paper as the
Administrative Agent may request to evidence the Administrative Agent’s security
interest in such Intellectual Property and the goodwill and General Intangibles
of FCMC relating thereto or represented thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repair or pay or discharge any insurance
called for by the terms of this Agreement (including all or any part of the
premiums therefore and the costs thereof);
     (iv) execute, in connection with any sale provided for in Section 5.1 or
Section 5.5, any endorsement, assignment or other instrument of conveyance or
transfer with respect to the Collateral; or

19



--------------------------------------------------------------------------------



 



     (v) (A) direct any party liable for any payment under any Collateral to
make payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, collect, and receive payment of and receipt for, any moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral, (C) sign and indorse any invoice, freight or express bill,
bill of lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral, (D)
commence and prosecute any suit, action or proceeding at law or in equity in any
court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any suit, action or
proceeding brought against FCMC with respect to any Collateral, (F) settle,
compromise or adjust any such suit, action or proceeding and, in connection
therewith, give such discharges or releases as the Administrative Agent may deem
appropriate, (G) assign any Copyright, Patent or Trademark (along with the
goodwill of the business to which any such Trademark pertains) throughout the
world for such term or terms, on such conditions, and in such manner as the
Administrative Agent shall in its sole discretion determine, including the
execution and filing of any document necessary to effectuate or record such
assignment and (H) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any Collateral as fully and completely as
though the Administrative Agent was the absolute owner thereof for all purposes,
and do, at the Administrative Agent’s option and FCMC’s expense, at any time, or
from time to time, all acts and things that the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s security interests therein and to effect the intent of
this Agreement, all as fully and effectively as FCMC might do.
     (b) If FCMC fails to perform or comply with any of its agreements contained
herein, the Administrative Agent, at its option, but without any obligation so
to do, may perform or comply, or otherwise cause performance or compliance, with
such agreement.
     (c) The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 6.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any past due amount under any Credit Document
from the date of payment by the Administrative Agent to the date reimbursed by
FCMC, shall be payable by FCMC to the Administrative Agent on demand.
     (d) FCMC hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. All powers, authorizations and agencies contained
in this Agreement are coupled with an interest and are irrevocable until this
Agreement is terminated and the security interests created hereby are released.
     Section 6.2 Duty of the Administrative Agent
     The Administrative Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, nor any
of its respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of FCMC or any other Person or to take any other
action whatsoever with regard to any Collateral. The powers conferred on the
Administrative Agent hereunder are solely to protect the Administrative Agent’s
interest in the Collateral and shall not impose any duty upon the Administrative
Agent to exercise any such powers. The Administrative Agent shall be accountable
only for amounts that the Administrative Agent actually receives as a result of
the exercise of such powers, and neither the Administrative Agent nor any of the
Administrative Agent’s officers, directors, employees or agents shall be
responsible to FCMC for any act or failure to act hereunder, except for the
Administrative Agent’s gross negligence or willful misconduct.

20



--------------------------------------------------------------------------------



 



     Section 6.3 Financing Statements
     FCMC hereby authorizes the Administrative Agent to file, and if requested
will deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be requested by
the Administrative Agent in order to maintain a first perfected security
interest in and, if applicable, control of, the Collateral. Any financing
statement filed by the Administrative Agent may be filed in any filing office in
any UCC jurisdiction and may (i) indicate the Collateral (1) as all assets of
FCMC or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC or
such jurisdiction, or (2) by any other description which reasonably approximates
the description contained in this Agreement, and (ii) contain any other
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including
(A) the type of organization and any organization identification number issued
to FCMC and (B) in the case of a financing statement filed as a fixture filing
or indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. FCMC
also agrees to furnish any such information to the Administrative Agent promptly
upon request. FCMC also ratifies its authorization for the Administrative Agent
to have filed in any UCC jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.
ARTICLE VII Miscellaneous
     Section 7.1 Amendments in Writing
     None of the terms or provisions of this Agreement may be waived, amended,
restated, supplemented or otherwise modified without the written consent of the
Administrative Agent and FCMC.
     Section 7.2 Notices
     All communications under this Agreement shall be in writing and shall be
sent by facsimile or by a nationally recognized overnight delivery service
(i) if to the Administrative Agent, at the address set forth below the
Administrative Agent’s signature to this Agreement, or at such other address as
may have been furnished in writing to FCMC, by the Administrative Agent; and
(ii) if to FCMC, at the address set forth below FCMC’s signature to this
Agreement, or at such other address as may have been furnished in writing to the
Administrative Agent by FCMC. Any notice so addressed and sent by telecopier
shall be deemed to be given when confirmed, and any notice sent by nationally
recognized overnight delivery service shall be deemed to be given the next day
after the same is delivered to such carrier.
     Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies
     The Administrative Agent shall not by any act (except by a written
instrument pursuant to Section 7.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Administrative Agent, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the
Administrative Agent of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Administrative Agent
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by Law.

21



--------------------------------------------------------------------------------



 



     Section 7.4 Successors and Assigns
     This Agreement shall be binding upon the successors and assigns of FCMC and
shall inure to the benefit of the Administrative Agent and its respective
successors and assigns; provided, however, FCMC may not assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent.
     Section 7.5 Counterparts
     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple counterparts and attached to a single counterpart so
that all signature pages are attached to the same document. Delivery of an
executed counterpart by telecopy shall be effective as delivery of a manually
executed counterpart.
     Section 7.6 Severability
     Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     Section 7.7 Section Headings
     The Article and Section titles contained in this Agreement are, and shall
be, without substantive meaning or content of any kind whatsoever and are not
part of the agreement of the parties hereto.
     Section 7.8 Entire Agreement
     This Agreement together with the other Loan Documents represents the entire
agreement of the parties and supersedes all prior agreements and understandings
relating to the subject matter hereof.
     Section 7.9 Governing Law
     This Agreement and the rights and obligations of the parties hereto shall
be governed by, and construed and interpreted in accordance with, the law of the
State of Ohio, without regard to its conflict of law principles.
     Section 7.10 Additional Loan Parties
     FCMC hereby agrees and covenants that it will cause its Subsidiaries that
are not a signatory hereto on the date of this Agreement to execute and deliver
to the Administrative Agent a Joinder Agreement in form and substance acceptable
to the Administrative Agent and shall thereafter for all purposes be a party
hereto and have the same rights, benefits and obligations as FCMC on the date of
this Agreement.
     Section 7.11 Reinstatement
     FCMC further agrees that, if any payment made by any other Person and
applied to the Secured Obligations is at any time annulled, avoided, set aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid, or the proceeds of Collateral are required to
be returned by the Administrative Agent or any Lender to FCMC, its estate,
trustee, receiver or any other party, including Holding, under any bankruptcy
law, state or federal law, common law or equitable cause, then, to the extent of
such payment or repayment, any Lien or other Collateral securing such liability
shall be and remain in

22



--------------------------------------------------------------------------------



 



full force and effect, as fully as if such payment had never been made or, if
prior thereto the Lien granted hereby or other Collateral securing such
liability hereunder shall have been released or terminated by virtue of such
cancellation or surrender, such Lien or other Collateral shall be reinstated in
full force and effect, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect any Lien or other
Collateral securing the obligations of FCMC in respect of the amount of such
payment.
     Section 7.12 Agent
     In acting under or by virtue of this Agreement, Administrative Agent shall
be entitled to all the rights, authority, privileges, and immunities provided in
the Credit Agreement, all of which provisions of said Credit Agreement are
incorporated by reference herein with the same force and effect as if set forth
herein in their entirety.
     Section 7.13 Amendment and Restatement
     This amendment and restatement is limited as written and is not a consent
to any other amendment, restatement or waiver, whether or not similar and,
except as expressly provided herein or in any other Loan Document, all terms and
conditions of each Loan Document remain in full force and effect unless
otherwise specifically amended hereby or any other Loan Document.
[Signature Page Follows]

23



--------------------------------------------------------------------------------



 



     In witness whereof, the undersigned has caused this Amended and Restated
Security Agreement (Licensing) to be duly executed and delivered as of the date
first above written.

            FRANKLIN CREDIT MANAGEM,ENT CORPORATION
      By:   /s/ Thomas J. Axon       Name:   Thomas J. Axon        Title:  
President     

         
 
  Address:   Franklin Credit Management
 
                Corporation
 
      101 Hudson St., 25th Floor
 
      Jersey City, New Jersey 07302
 
      Fax: 201-604-4400
 
      Attention: General Counsel

ACCEPTED AND AGREED
as of the date first above written:
THE HUNTINGTON NATIONAL BANK,
as Administrative Agent

         
By:  /s/ Alan D. Seitz
   
 
 
Name: Alan D. Seitz    
 
Title: Senior Vice President    
 
       
Address: 
2361 Morse Road    
 
  NC3W67    
 
  Columbus, Ohio 43229    
 
  Attn: Special Assets    
 
  Fax: (614) 480-3795    

Signature Page to Amended and Restated Security Agreement (Licensing)          

 



--------------------------------------------------------------------------------



 



Schedule 1
State of Incorporation; Principal Executive Office
Name: FRANKLIN CREDIT MANAGEMENT CORPORATION
Organizational ID. No: 2152904
Jurisdiction of Organization: Delaware Corporation
Chief Executive Officer: Alexander Gordon Jardin
Address of Chief Executive Office: 101 Hudson Street, Jersey City, NJ 07302

 



--------------------------------------------------------------------------------



 



Schedule 2
Pledged Collateral

  •   100% of issued and outstanding equity of Franklin Asset, LLC.

 



--------------------------------------------------------------------------------



 



Schedule 3
Filings
Delaware Secretary of State

 



--------------------------------------------------------------------------------



 



Schedule 4
Location of Inventory and Equipment

  •   101 Hudson Street, 25th and 37th Floors, Jersey City, NJ 07302

 



--------------------------------------------------------------------------------



 



Schedule 5
Intellectual Property

 



--------------------------------------------------------------------------------



 



Schedule 6
Deposit Accounts; Securities Accounts

 



--------------------------------------------------------------------------------



 



Schedule 7
Commercial Tort Claims

 



--------------------------------------------------------------------------------



 



Schedule 8
Permitted Liens

 